Exhibit 10(b)

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (“Agreement”) is made by and
between Randy L. Kummer (hereinafter referred to as “Employee”) and the
Cleveland-Cliffs Inc (hereinafter referred to as “Employer”).

WITNESSETH

WHEREAS, Employee has elected to resign his employment as Senior Vice President,
Human Resources; and

WHEREAS, Employee and Employer desire to establish an amicable separation of
Employee’s employment and to settle fully and finally any and all differences
between them which have arisen, or may arise, out of the employment relationship
and/or the termination of that relationship.

NOW, THEREFORE, in consideration of the mutual promises, payment and benefits
hereunder contained and intending to be legally bound hereby, the parties
represent, warrant, covenant and agree as follows:

A.        Employee’s employment with Employer will be terminated effective
October 3, 2009 (“Date of Separation”).

B.        Within thirty (30) days after the Effective Date of this Agreement,
stated below, Employee shall receive a lump sum payment equal to two years’ base
pay (at his regular base compensation rate of $274,000 per year) for a total of
$548,000, plus $160,000, an amount approximating Employee’s expected payout
under the Company’s 2008 Executive Management Performance Incentive (EMPI) Plan,
pro-rated for service during 2008, minus appropriate withholdings and deductions
including, but not limited to, applicable FICA deductions and federal, state and
city income tax deductions (the “Severance Payment”).



--------------------------------------------------------------------------------

C.        Performance Shares, Retention Unit and Restricted Stock Unit Grants
that Employee has received under the Company’s Long-Term Incentive Plans during
the period of his employment with the Company will be prorated based upon the
number of months of employment with the Company during the incentive period and
awarded on the date and on the same calculation basis as such awards are made at
the end of the respective incentive periods to which they apply, less
appropriate withholdings and deductions including, but not limited to,
applicable FICA deductions and federal, state and city income taxes. Restricted
Stock granted to Employee in 2006 under the Company’s 1992 Incentive Equity Plan
shall become non-forfeitable on the date of Separation, as if Employee had been
involuntarily terminated without cause, and shall be so paid in accordance with
the terms of Employee’s 2006 Restricted Stock Agreement.

D.        In addition to the Severance Payment, Performance Shares, Retention
Units, Restricted Stock Units and Restricted Stock set forth above, Employee and
eligible dependents shall be entitled to continuation of coverage under
Employer’s health/medical and dental insurance plans at his own expense pursuant
to any rights he may have under the federal Consolidated Omnibus Budget
Reconciliation Act, as amended (“COBRA”), part VI of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended
Internal Revenue Code § 4980 B(f). Such continuation shall be afforded up to a
maximum period provided by law so long as Employee submits payments for elected
coverage and otherwise complies with conditions of continuation on a timely
basis.

As additional consideration for Employee’s covenants and obligations hereunder,
should Employee elect such continued coverage under Employer’s health/medical
insurance plan, Employer shall pay all premiums for such coverage and for
coverage under the

 

2



--------------------------------------------------------------------------------

Employer’s dental insurance plan, less any employee contributions required of
similarly-situated employees pursuant to Employer’s policies, customs and
practices, for a period of twenty four (24) months following the Date of
Separation or until Employee becomes eligible to participate in any plan similar
to that provided by the Company, through subsequent employment or otherwise,
whichever occurs first. Thereafter, Employee must timely submit required
payments and otherwise comply with conditions for continuation should he wish
his benefits to be continued consistent with his legal entitlements. For the
purposes of this paragraph, a “similar plan” is defined as any plan covering the
same benefit without regard to specific entitlements thereunder.

E.        As further consideration for Employee’s covenants and obligations
hereunder, Employee shall, for a period of up to twelve (12) months following
the Date of Separation, be eligible to receive Employer paid Relocation
Assistance as otherwise available to full-time, exempt salaried employees
transferring within North America (under the Employer’s Relocation Assistance
Guideline effective as of January 1, 2008), provided such benefits are not paid
by another employer.

F.        Employer will engage an executive outplacement service to assist
Employee in finding suitable employment. Such service shall begin within six
months following the Date of Separation at a time designated by Employee and
will be available to Employee at no cost to Employee for a period of up to 12
months following the beginning of such outplacement service.

G.        Employee may retain the IBM laptop computer that he presently uses and
title shall be transferred to Employee. Continued use of programs on that
computer will be subject to limitations that may apply to Employer’s licenses
for such programs.

 

3



--------------------------------------------------------------------------------

H.        Employee acknowledges and agrees that the Severance Payment,
Performance Shares and Retention Unit awards, Restricted Stock, health and
dental benefit continuation, Relocation Assistance and outplacement service
outlined above are benefits to which Employee is not otherwise entitled pursuant
to the employment relationship, the termination of the employment relationship,
or otherwise, and Employee acknowledges and agrees that said payments and
benefits are intended to and do constitute adequate consideration for Employee’s
covenants and obligations set forth in the Agreement.

I.        Employee hereby forever gives up, waives and releases any right to
recall or reinstatement by Employer or any of its affiliated companies, and
Employee does hereby for himself and for his heirs, executors, successors, and
assigns, release and forever discharge Employer, as well as each of its past and
present successors, assigns, divisions, parents, subsidiaries, related or
affiliated companies, and the officers, directors, shareholders, members,
employees, heirs, agents and attorneys of each of the following, including
without limitation any and all management and supervisory employees, and all
persons acting under or in concert with any of them (hereinafter collectively
termed the “Released Parties”) of and from any and all debts, claims, demands,
charges, complaints, grievances, promises, actions or causes of action, suits at
law or equity, and/or damages of any kind and every kind that Employee has or
may have, whether known or unknown, including, but not limited to, any and all
claims and/or demands for back pay, reinstatement, hire or re-hire, front pay,
stock options, performance shares, retention units, group insurance or employee
benefits of whatsoever kind (except on rights expressly provided for herein),
claims for monies and/or expenses, any claims arising out of or relating to the
cessation of Employee’s employment with Employer, any claims for breach of
contract or Employee’s failure to obtain employment with any other person or
employer,

 

4



--------------------------------------------------------------------------------

claims for discrimination on any basis arising under any federal, state or local
statute, ordinance, order or law, and any and all claims for wrongful
termination of employment, misrepresentation, harassment, mental anguish,
emotional distress, breach of contract, breach of implied contract, promissory
estoppel, defamation, violation of public policy, attorney’s fees and costs of
any legal proceeding, if any, and any and all other claims or causes of action,
however denominated, that Employee has or may have by reason of any matter or
thing arising out of, or in any way connected with, directly or indirectly, any
act and/or omission that has occurred up to the Effective Date of this
Agreement. In addition, Employee agrees never to apply for employment of any
kind with Employer or any of its affiliated companies. This release does not
apply to Employee’s entitlements under this Agreement.

J.        Employee covenants and agrees that Employee will not bring, commence,
institute, maintain, prosecute, or voluntarily aid any action or proceeding or
otherwise prosecute or sue Employer either affirmatively or by way of cross
complaint, defense or counterclaims, or in any other manner with respect to the
claims herein released. The foregoing sentence shall be construed as a covenant
not to sue. This Agreement may be introduced as evidence at any legal
proceedings as a complete defense to any claims ever asserted by Employee
against the Released Parties.

K.        Employee represents that Employee has not filed any complaints or
charges against the Employer with any local, state or federal government agency
or with any local, state or federal court, that Employee will not do so at any
time hereinafter, and that if any such agency or court assumes jurisdiction of
any complaint or charge against the Employer on behalf of Employee, Employee
will request such agency or court to withdraw from the matter, or refuse any
benefits derived therefrom; provided, however, that this Agreement will not
affect the

 

5



--------------------------------------------------------------------------------

Employee’s rights to file a charge with or otherwise participate in an
investigation or proceeding conducted by the Equal Opportunity Commission
regarding a claim under the Age Discrimination in Employment Act or under any
state or federal discrimination or harassment law(s) or statute(s) relating to
matters which arise after the Effective Date of this Agreement, stated below,
and which are not the subject of this Agreement.

L.        Employee represents and agrees that, as of the Effective Date of
Agreement, stated below, Employee has not assigned or transferred any of the
released claims or any portion thereof or interest therein to any other person
or entity.

M.        Employee agrees to promptly return to Employer all original and copies
of Employer’s documents and information, regardless of the form on which such
information has been maintained or stored, including without limitation,
computer disks, tapes or other forms of computer storage.

N.        Employee recognizes and understands that, by executing this Agreement,
he shall be releasing the Released Parties, defined above, from any claims that
he now has, may have, or subsequently may have under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621, et seq., as amended, by his signing
this Agreement.

O.        Employee acknowledges being advised that he should thoroughly review
and understand the meaning and effect of this Agreement, before signing and
returning this Agreement. Employee also acknowledges being advised to consult
with an attorney prior to executing this Agreement. Employee further
acknowledges that, prior to signing this Agreement, he has been given at least
twenty-one (21) days to consider this Agreement with whomever he desires,
including legal counsel, and that he has signed this Agreement freely, without
coercion or promise of any benefit beyond that contained in this Agreement.

 

6



--------------------------------------------------------------------------------

Furthermore, notwithstanding the fact that the Employer has allowed Employee
twenty-one (21) days to consider this Agreement, in the event Employee elects to
execute this Agreement prior to the end of such twenty-one (21) day period, by
his signature below, Employee represents, acknowledges and agrees that his
decision to accept this shortening of the time was knowing and voluntary and was
not induced by fraud, misrepresentation or any threat to withdraw or alter the
benefits provided by the Employer herein, or by the Employer providing different
terms to any similarly-situated employee executing this Agreement prior to the
end of such twenty-one (21) consideration period. In signing below, Employee
expressly acknowledges that his execution of same is with full knowledge of the
consequences thereof and is of his own free will.

P.        Both Employer and Employee agree and recognize that, for a period of
seven (7) calendar days following Employee’s execution of this Agreement,
Employee may revoke this Agreement by providing written notice revoking the
same, within the seven (7) day period, to Joseph A. Carrabba, Chairman,
President and Chief Executive Officer, Cleveland-Cliffs Inc, 1100 Superior
Avenue, Cleveland, Ohio 44114. Such revocation of this Agreement by Employee
also will automatically revoke the acceptance of the offer set forth herein and
Employee will not be entitled to any amounts and/or benefits described herein.
Employee also agrees that he will not receive any of the payments described in
paragraph B through F of the Agreement until after this seven-day revocation has
expired.

Q.        Each of the parties has read and fully understands this Agreement.
Employee understands and acknowledges that the circumstances leading up to and
surrounding this Agreement and the terms and conditions of this Agreement are
confidential. Employee agrees not to disclose the circumstances leading up to
and surrounding the fact and/or terms of this

 

7



--------------------------------------------------------------------------------

Agreement to any person without the written consent of Employer, except to
Employee’s present attorney, tax advisors or immediate family.

R.        This Agreement has been drafted by the Parties. It should be construed
according to the fair intent of the language as a whole and not for or against
either party.

S.        This Agreement constitutes the entire agreement between the parties
hereto in connection with the subject matter of this Agreement. This Agreement
supersedes any and all other agreements, either oral or written, between the
parties in connection with the subject matter of this Agreement. No modification
to this Agreement shall be effective, unless in writing and signed by the
President of Employer and Employee.

T.        This Agreement has been made in Ohio, and Ohio law shall apply to it.
If any part is found to be invalid, the remaining parts of this Agreement will
remain in effect as if no invalid part existed.

U.        This Agreement is binding on the parties hereto and upon their
respective successors, heirs, legal representatives and assigns.

V.        This Agreement and all documents executed pursuant to it may be
executed in counterparts and, upon signing by all parties, each of such
counterparts will be deemed an original.

EMPLOYEE REPRESENTS THAT HE HAS CAREFULLY READ THIS SEPARATION AGREEMENT AND HAS
HAD A FULL OPPORTUNITY TO HAVE THIS SEPARATION AGREEMENT REVIEWED BY LEGAL
COUNSEL SELECTED BY THE EMPLOYEE. EMPLOYEE FURTHER REPRESENTS THAT HE
UNDERSTANDS THE CONTENT AND CONSEQUENCES OF SIGNING THE SEPARATION AGREEMENT AND
THAT EMPLOYEE EXECUTES IT AS HIS OWN FREE ACT AND DEED INTENDING TO BE LEGALLY
BOUND BY IT. EMPLOYEE ALSO REPRESENTS THAT EMPLOYEE UNDERSTANDS THAT HE IS
WAIVING AMONG OTHER THINGS, ANY RIGHT OR CLAIMS ARISING UNDER FEDERAL OR STATE
LAW.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
and binding as of the Effective Date of this Agreement.

 

DATE OF EXECUTION BY EMPLOYEE

(“Effective Date of Agreement” is this date)

  

AGREED TO AND ACCEPTED BY:

 

        2-Oct-2008

  

/s/ Randy L. Kummer

  

Randy L. Kummer

  

EXECUTION WITNESSED BY:

  

/s/ George W. Hawk, Jr.

DATE OF EXECUTION BY THE

COMPANY:

  

AGREED TO AND ACCEPTED BY

Cleveland-Cliffs Inc:

        October 2, 2008

  

/s/ Joseph A. Carrabba

  

EXECUTION WITNESSED BY:

  

/s/ George W. Hawk, Jr.

 

9